Citation Nr: 1616207	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  15-34 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the surviving spouse for purposes of VA Dependency and Indemnity Compensation (DIC). 


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1972 to May 1975, to include a tour of duty in Vietnam as part of a shipboard contingent.  He died on September [redacted], 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision by the Milwaukee, Wisconsin, Regional Office (RO) and Pension Management Center (PMC) of the United States Department of Veterans Affairs (VA).  

The claimant initially requested a hearing before a Veterans Law Judge in connection with her claim, but she withdrew that request in February 2016.

The claims file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDING OF FACT

The Veteran and the claimant were divorced in March 1992.


CONCLUSION OF LAW

The criteria for entitlement to a finding of surviving spouse status for purposes of DIC benefits are not met.  38 U.S.C.A. §§ 101, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.54, 3.102 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

The facts of the case are undisputed.  The claimant and the Veteran were married in the late 1980's.  They divorced in March 1992.  The Board notes that this date is taken from 1996 submissions by the Veteran and claimant with regard to prior claims for entitlement to benefits as a dependent.  The claimant more recently cited March 1995 as the date of divorce, but this appears to be incorrect.  The inconsistency in year is not relevant, however, as the fact of divorce is not questioned.

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met. 38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.

The claimant argues that because her divorce from the Veteran was acquired because of his abusive actions toward her and her children, it was due to the Veteran's misconduct and therefore she still qualifies as a surviving spouse.

Unfortunately, the exception cited by the claimant applies only to couples who are separated and therefore do not cohabitate.  A surviving spouse is defined by law as a person who was legally married to the Veteran at the time of the Veteran's death. The claimant and the Veteran were divorced, not separated.  This bars her from eligibility for status as the Veteran's surviving spouse, regardless of the cause of the divorce.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Thus, under the general definition of a surviving spouse, once the claimant became divorced from the Veteran, she no longer can meet the criteria to achieve the status of a surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 

No legal exception is applicable that would allow the claimant to receive benefits.  She does not assert, nor does the evidence show, that that she and the Veteran had, after the divorce, held themselves out as husband and wife.  The Board notes that Wisconsin, the state of residence of the claimant and Veteran, does not recognize common law marriage, and so no "marriage" following the divorce could be deemed valid to resurrect her right to benefits.  Wis. Stat. § 765; 38 C.F.R. § 3.52.  Consequently, recognition of the claimant as the Veteran's surviving spouse is precluded by law.  Therefore, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Recognition as the Veteran's surviving spouse is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


